Rosenberry, J.
A number of questions are discussed by the plaintiffs in support of the judgment of the circuit court. We shall find it necessary to consider but one of *605these. Sec. 102.07, Statutes of 1925, provides in part as follows:
“The term ‘employee’ as used in sections 102.01 to 102.34, inclusive [workmen’s compensation act], shall be construed to mean: . . .
“(4) Every person in the service of another under any contract of hire, express or implied, oral or written, including aliens, all helpers and assistants of employees, whether paid by the employers or employee, if employed with the knowledge, actual or constructive, of the employer, and also including minors of permit age or oyer (who, for the purposes of section 102.08, shall be considered the same and shall have the same power of contracting as adult employees), but not including any person whose employment is not in the usual course of the trade, business, profession, or occupation of his employers, unless such employer has, by an affirmative election, in the manner provided in subsection (1) of section 102.05, specifically elected to include domestic and other employees under coverage of the act.”
The question in this case is, Was the deceased employed in the usual course of the trade, business, profession, or occupation of his employers? If not, the claimant is not entitled to compensation. It is argued that because the premises upon which the tree stood were intended by his employers to be at some future time used for the implement business, he was employed, within the meaning of the act, in the usual course of his employer’s trade or business. It has been held that a person employed to make repairs, even though the employment was of a temporary nature, was employed in the usual course of business on the ground that repairs are usual and necessary in the ordinary course of carrying on a business. Holmen Creamery Asso. v. Industrial Comm. 167 Wis. 470, 167 N. W. 808; F. C. Gross & Brothers Co. v. Industrial Comm. 167 Wis. 612, 167 N. W. 809. Exposition and citation of authority is not particularly helpful in the application of words of simple meaning to a given situation, not that simple words may not have many implications and be very difficult of application, but *606definitions and expositions are quite as likely to be confusing as helpful. It was certainly not usual in the course of their business for the employers to cut down trees or to prepare a place for the erection of a new building. The legislature must have meant something by the inclusion of this expression in the statute. If it is ever to be of any force or effect, it is difficult to imagine a case in which it is more clearly applicable than in the present case. Some far-fetched argument could be made to sustain an award in any case. We do not lose sight of the fact that the act should receive a liberal interpretation. While the interpretation should be liberal it must also be reasonable. If the employment in this case can be held to be in the usual course of business, so an employment of the deceased to hoe the garden or mow the lawn or to do any other casual work for the employer may be held to be in the usual course of business. Here the employment had no relation whatever h> the usual and ordinary course of the employer’s business, and the trial court correctly held that the claimant was not entitled to compensation.
By the Court. — Judgment affirmed.